Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and AFCP of 12 February 2021. Claims 1-4, 6, 7, 9, 10 and 13-18 are pending and have been considered as follows. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Colon on 22 February 2021.
The application has been amended as follows: 

Claims should be amended as follows-

(Currently Amended) A method for exhaust braking, comprising: 
monitoring, by a controller of a vehicle, an engine speed of an internal combustion engine;

in response to determining that the engine speed is greater than the predetermined braking speed threshold, switching the vehicle to an exhaust braking mode; 
in response to determining that the engine speed is not greater than the predetermined braking speed threshold, monitoring Global Positioning System (GPS) data received from a GPS device of the vehicle, wherein the GPS data includes road slope grade data, and the road slope grade data is data indicative of: (1) a road slope grade of a road on which the vehicle 
comparing the road slope grade of the road that the vehicle is currently traveling on with a first predetermined-slope threshold; 
determining that the road slope grade of the road that the vehicle is currently traveling on is not greater than the first predetermined-slope threshold; 
in response to determining that the road slope grade of the road that the vehicle is currently traveling on is not greater than the first predetermined-slope threshold, comparing the road slope grade of the road that is at the predetermined distance ahead of the vehicle with a second predetermined-slope threshold; 

receiving images from the rearview camera of the vehicle 
detecting a trailer using the images captured by the rearview camera of the vehicle in response to determining that the road slope grade of the road that is at the predetermined distance ahead of the vehicle is not greater than the second predetermined-slope threshold; 2S/N 16/377,878Atty Dkt No. P047862-US-NP/GM5198 
in response to determining that the road slope grade of the road that is at the predetermined distance ahead of the vehicle is greater than the second predetermined-slope threshold, switching the vehicle to the exhaust braking mode, wherein the switching the vehicle to the exhaust braking mode includes activating the exhaust braking of the vehicle to decelerate the vehicle.  

2. (Original) The method of claim 1, further comprising monitoring a vehicle speed of the vehicle.  

3. (Original) The method of claim 2, further comprising determining whether a cruise control mode of the vehicle is on.  

4. (Original) The method of claim 3, further comprising, in response to determining that the cruise control mode of the vehicle is on, comparing the vehicle speed with a sum of a cruise control set speed and a predetermined speed margin to 

5. (Canceled).  

6. (Previously presented) The method of claim 4, further comprising updating a head-up display of the vehicle to show that the exhaust braking should be activated.  

7. (Canceled).  

8. (Canceled).  

9. (Canceled).  

10. (Canceled).  

11. (Canceled).  

12. (Canceled).  

13. (Currently Amended) The method of claim 1, further comprising: updating a head-up display of the vehicle to show that the exhaust braking has been activated.  

14. (Currently Amended) A vehicle system, comprising: 
a plurality of sensors, wherein the plurality of sensors includes an engine speed sensor, a rearview camera, and a vehicle speed sensor; and 
a controller in communication with the plurality of sensors, wherein the controller is programmed to: 
monitor an engine speed of an internal combustion engine;
compare the engine speed with a predetermined braking speed threshold to determine whether the engine speed is greater than the predetermined braking speed threshold; and
in response to determining that the engine speed is greater than the predetermined braking speed threshold, switch the vehicle system to an exhaust braking mode;
in response to determining that the engine speed is not greater than the predetermined braking speed threshold, monitor Global Positioning System (GPS) data received from a GPS device of the vehicle system, wherein the GPS data includes road slope grade data, and the road slope grade data is data indicative of: (1) a road slope grade of a road on which the vehicle system is currently traveling and (2) a road slope grade of a road that is at a predetermined distance ahead of the vehicle system; 


determine that the road slope grade of the road that the vehicle system is currently traveling on is not greater than the first predetermined-slope threshold; 

in response to determining that the road slope grade of the road that the vehicle system is currently traveling on is not greater than the first predetermined-slope threshold, compare the road slope grade of the road that is at the predetermined distance ahead of the vehicle system with a second predetermined-slope threshold; 
determine that the road slope grade of the road that is at the predetermined distance ahead of the vehicle system is not greater than the second predetermined-slope threshold; 
receive images from the rearview camera of the vehicle system; 
detect a trailer using the images captured by the rearview camera of the vehicle system; 
wherein the controller detects the trailer using the images captured by the rearview camera of the vehicle system in response to determining that the road slope grade of the road that is at the predetermined distance ahead of the vehicle system is not greater than the second predetermined-slope threshold;
in response to detecting the trailer, determine a size of the trailer using the images captured by the rearview camera; 

 and in response to determining that the size of the trailer is greater than the predetermined size threshold, command a head-up display of the vehicle system to update in order to show that an exhaust braking should be activated

15. (Original) The vehicle system of claim 14, wherein the controller is further programmed to monitor a vehicle speed of the vehicle system.  

16. (Currently Amended) The vehicle system of claim 15, wherein the controller is further programmed to determine whether a cruise control mode of the vehicle system is on.  

17. (Currently Amended) The vehicle system of claim 16, wherein the controller is further programmed to, in response to determining that the cruise control mode of the vehicle system is on, compare the vehicle speed with a sum of a cruise control set speed and a predetermined speed 5S/N 16/377,878Atty Dkt No. P047862-US-NP/GM5198margin to determine whether the vehicle speed is greater than the sum of the cruise control set speed and the predetermined speed margin.  

18. (Currently Amended) The vehicle system of claim 17, wherein the controller is programmed to switch the vehicle system to the exhaust braking mode further in response to: 
determining that the engine speed is greater than the predetermined braking speed threshold; and 
determining that the vehicle speed is greater than the sum of the cruise control set speed and the predetermined speed margin.  

19. (Canceled).  

20. (Canceled).

Allowable Subject Matter
Claims 1-4, 6 and 13-18 are pending and allowed. 
Claims 5, 7-12, 19 and 20 are cancelled.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of Yuan (CN109339956A) teaches an exhaust brake starting method, which does not require the driver to manually start the exhaust brake; instead, when the rotational speed information satisfies the first condition, the automatic Start the exhaust brake. And before the deceleration signal is detected, the exhaust brake is automatically activated, indicating that the exhaust brake is automatically started before 
Further, Krupadanam (US20110040471A1) teaches an engine control system of a vehicle includes a road grade module and a predictive control module. The road grade module detects a grade of a road that is ahead of the vehicle. The predictive control module detects that a first cylinder of an engine of the vehicle is deactivated while a second cylinder of the engine is activated. The predictive control module activates the first cylinder based on the grade.
Still further, Oberg (US20200164875) teaches a method for controlling a differential braking arrangement of a vehicle, said vehicle comprising at least one auxiliary braking arrangement and at least one differential braking arrangement, said auxiliary braking arrangement and said differential braking arrangement being connected to a pair of propelled wheels of said vehicle, wherein the differential braking arrangement is arranged to control a relative rotational speed between the pair of 
Still further, Kava (US20170297563) teaches methods and systems are provided for classification of the type and weight of a trailer being towed by a vehicle. The classification is based on a comparison between a real-time road gradient as determined by the vehicle system and an expected road gradient as determined from an off-board or an onboard map. Vehicle operations may be adjusted based on the classification of the attached trailer.

In regards to independent claims 1 and 14; Yuan, Krupadanam, Oberg and Kava taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
in response to determining that the engine speed is not greater than the predetermined braking speed threshold, monitoring Global Positioning System (GPS) data received from a GPS device of the vehicle, wherein the GPS data includes road 
comparing the road slope grade of the road that the vehicle is currently traveling on with a first predetermined-slope threshold; 
determining that the road slope grade of the road that the vehicle is currently traveling on is not greater than the first predetermined-slope threshold; 
in response to determining that the road slope grade of the road that the vehicle is currently traveling on is not greater than the first predetermined-slope threshold, comparing the road slope grade of the road that is at the predetermined distance ahead of the vehicle with a second predetermined-slope threshold; 
receiving images from the rearview camera of the vehicle; 
detecting a trailer using the images captured by the rearview camera of the vehicle in response to determining that the road slope grade of the road that is at the predetermined distance ahead of the vehicle is not greater than the second predetermined-slope threshold; 2S/N 16/377,878Atty Dkt No. P047862-US-NP/GM5198 
in response to determining that the road slope grade of the road that is at the predetermined distance ahead of the vehicle is greater than the second predetermined-slope threshold, switching the vehicle to the exhaust braking mode, wherein the switching the vehicle to the exhaust braking mode includes activating the exhaust braking of the vehicle to decelerate the vehicle.  

(with respect to claim 14)

compare the road slope grade of the road that the vehicle system is currently traveling on with a first predetermined-slope threshold; 
determine that the road slope grade of the road that the vehicle system is currently traveling on is not greater than the first predetermined-slope threshold; 
in response to determining that the road slope grade of the road that the vehicle system is currently traveling on is not greater than the first predetermined-slope threshold, compare the road slope grade of the road that is at the predetermined distance ahead of the vehicle system with a second predetermined-slope threshold; 
determine that the road slope grade of the road that is at the predetermined distance ahead of the vehicle system is not greater than the second predetermined-slope threshold; 
receive images from the rearview camera of the vehicle system; 
detect a trailer using the images captured by the rearview camera of the vehicle system; 
wherein the controller detects the trailer using the images captured by the rearview camera of the vehicle system in response to determining that the road slope 
in response to detecting the trailer, determine a size of the trailer using the images captured by the rearview camera; 
determine that the size of the trailer is greater than a predetermined size threshold;
 and in response to determining that the size of the trailer is greater than the predetermined size threshold, command a head-up display of the vehicle system to update in order to show that an exhaust braking should be activated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667